DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 March 2022 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Claim Objections
Claim 15 is objected to because of the following informalities: 
In claim 15, line 2, “a center of” should be deleted (note: concentricity is defined by two/three-dimensional shapes, not a two-dimensional shape and a point).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
	There are no limitations considered to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blais et al. (US 9,631,508 - hereafter referred to as Blais; see IDS submission).

In reference to claim 1
Blais discloses:
A gas turbine engine, comprising:
a bearing compartment (i.e., the region shown in Figure 2);
a shaft (13) configured to rotate during operation of the gas turbine engine;
a sleeve (i.e., seal runner 30)(note: see col.4:ll.3-17 indicating that the seal runner 30 can be formed as a single-piece) configured to rotate with the shaft during operation of the gas turbine engine, wherein the sleeve includes a variable radial dimension (i.e., wall thickness) about a circumference (see Figures 3 and 5 showing a non-uniform wall thickness distribution around the circumference of sleeve 30 at various axial locations) of the sleeve; and
a seal (22) statically mounted relative to the sleeve (30) and configured to cooperate with the sleeve to seal the bearing compartment.

In reference to claim 2
Blais discloses:
The gas turbine engine as recited in claim 1, wherein:
the sleeve (30) includes a radially outer surface (32 - Figure 4) concentric the shaft (13)(note: “a radially outer surface concentric the shaft” is considered to mean that the “radially outer surface” and “shaft” have centers that are aligned; since perfect alignment and/or concentricity does not exist in reality, such alignment and/or concentricity is present in Blais considering a given manufacturing tolerance; there is no indication in Blais that such alignment and/or concentricity is not intended).

In reference to claim 5
Blais discloses:
The gas turbine engine as recited in claim 2, further comprising:
a bearing nut (29 - Figure 2) mounted directly to the shaft (13) and configured to rotate with the shaft during operation of the gas turbine engine,
wherein the sleeve (30) is mounted (see col.6:ll.62-65) to the bearing nut, and
wherein a minimum radial dimension (i.e., a dimension corresponding to a radially inner surface) of the sleeve is circumferentially aligned with a location of the bearing nut corresponding to a maximum deviation (i.e., radial spacing) between the bearing nut and a reference axis (i.e., a central axis of nut 29, which is deviated / radially-spaced from the nut 29 due to it being a ring)(note: the seal runner 30 and the nut 29 are both annular and, thus, the identified “locations” thereof are circumferentially aligned).

In reference to claim 6 
Blais discloses:
The gas turbine engine as recited in claim 2, wherein the sleeve (30) is arranged such that the radially outer surface (32) of the sleeve is concentric (note: since perfect alignment and/or concentricity does not exist in reality, such concentricity is present in Blais considering a given manufacturing tolerance; there is no indication in Blais that such concentricity is not intended) with a radially inner surface (23) of the seal (22).

In reference to claim 7 
Blais discloses:
The gas turbine engine as recited in claim 5, wherein the radially inner surface (see annotated Figure 2 below)(note: the identified “radially inner surface” is at a relatively radially inner location of the seal runner 30) of the sleeve (30) directly contacts a radially outer surface (see annotated Figure 2 below)(note: the identified “radially outer surface” is at a relatively radially outer location of the nut 29) of the bearing nut (29).

    PNG
    media_image1.png
    297
    447
    media_image1.png
    Greyscale


In reference to claim 8 
Blais discloses:
The gas turbine as recited in claim 7, wherein:
the bearing nut (29) includes a notch (see annotated Figure 2 below) adjacent an aft surface (see annotated Figure 2 below) thereof, and
the sleeve (30) is arranged in the notch such that the radially inner surface (see annotated Figure 2 above in the rejection of claim 7) of the sleeve directly contacts the radially outer surface (see annotated Figure 2 above in the rejection of claim 7) of the bearing nut.

    PNG
    media_image2.png
    295
    565
    media_image2.png
    Greyscale



In reference to claim 11
Blais discloses:
The gas turbine engine as recited in claim 1, wherein:
the shaft (13) is one of an inner shaft and an outer shaft (11 and 13 - Figure 1) of the gas turbine engine, and
the shaft is rotatably supported by a bearing (see annotated Figure 2 below) contained within the bearing compartment.

    PNG
    media_image3.png
    307
    305
    media_image3.png
    Greyscale


In reference to claim 12
Blais discloses:
A method, comprising:
mounting a sleeve (30)(note: see col.4:ll.3-17 indicating that the seal runner 30 can be formed as a single-piece) having a variable radial dimension (i.e., wall thickness)(see Figures 3 and 5 showing a non-uniform wall thickness distribution around the circumference of sleeve 30 at various axial locations) relative to a shaft (13) of a gas turbine engine such that the sleeve is configured to rotate with rotation of the shaft and such that a seal (22) cooperates with the sleeve to establish a fluid boundary of a bearing compartment (i.e., the region depicted in Figure 2) of the gas turbine engine.

In reference to claim 13
Blais discloses:
The method as recited in claim 12, wherein the mounting includes mounting (see col.6:ll.62-65) the sleeve (30) to the shaft (13) via a bearing nut (29 - Figure 2).

In reference to claim 14
Blais discloses:
The method as recited in claim 13, further comprising:
determining a first circumferential location of the shaft (13) corresponding to a maximum deviation (i.e., a radial spacing) between the bearing nut (29) and a reference axis (i.e., a central axis of nut 29, which is deviated / radially-spaced from the nut 29 due to nuts 29 being a ring); and
wherein the mounting step includes aligning the sleeve (30) relative to the bearing nut such that a second circumferential location corresponding to a minimum radial dimension (i.e., a dimension corresponding to a radially inner surface) of the sleeve is circumferentially aligned with the first circumferential location (note: the seal runner 30 and the nut 29 are both annular and axially-overlapping and, thus, have locations that are circumferentially aligned).

In reference to claim 15 
Blais discloses:
The method as recited in claim 12, wherein the mounting includes arranging the sleeve (30) such that a center of a radially outer surface (32) of the sleeve is concentric (note: “a center of a radially outer surface of the sleeve is concentric with a radially inner surface” is considered to mean that the “radially outer surface” and “radially inner surface” have centers that are aligned; such alignment/concentricity is present in Blais considering a given manufacturing tolerance - there is no indication in Blais that such alignment and/or concentricity is not intended) with a radially inner surface (23) of the seal (22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blais in view of Amador (US 2019/0211877; see IDS submission).

In reference to claims 9 and 16
Blais discloses:
The gas turbine engine as recited in claim 1. (claim 9)
The method as recited in claim 12, wherein: the shaft (13) is one of an inner shaft (11) and an outer shaft (13) of the gas turbine engine, and the shaft is rotatably supported by a bearing (see annotated Figure 2 above in the rejection of claim 11) contained within the bearing compartment. (claim 16)

Blais does not disclose:
the seal is a brush seal. 

Amador discloses:
a seal (94) for a bearing compartment of a gas turbine engine, wherein the seal can be a segmented carbon seal or a brush seal.

Blais further discloses (see col.3:ll.31-32) that the seal (22) is a segmented carbon seal.


According to MPEP 2143(B), it is obvious to perform simple substitution of one known element for another to obtain predictable results. 
In this case, both Blais and Amador teach a seal that achieves sealing between relatively rotational elements in a bearing compartment region of a gas turbine engine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the brush seal of Amador for the segmented carbon seal of Blais. The substitution would predictably result in sealing.

In reference to claim 10
Blais in view of Amador addresses:
The gas turbine engine as recited in claim 9, wherein:
the sleeve (Blais - 30) includes a tab (see annotated Blais Figure 2 below) projecting radially outward of a radially outer surface (see annotated Blais Figure 2 below) of the sleeve, and
the seal (Blais - 22, as modified by Amador) is aft of the tab.

    PNG
    media_image4.png
    235
    346
    media_image4.png
    Greyscale


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blais (note: the instant rejection uses a different consideration of Blais than previously presented) in view of Davis et al. (US 7,878,756 - hereafter referred to as Davis; see IDS submission).

In reference to claim 1
Blais discloses:
A gas turbine engine, comprising:
a bearing compartment (i.e., the region shown in Figure 2);
a shaft (13) configured to rotate during operation of the gas turbine engine;
a sleeve (i.e., seal runner 30)(note: see col.4:ll.3-17 indicating that the seal runner 30 can be formed as a single-piece) configured to rotate with the shaft during operation of the gas turbine engine; and
a seal (22) statically mounted relative to the sleeve and configured to cooperate with the sleeve to seal the bearing compartment.

Blais does not disclose:
the sleeve includes a variable radial dimension about a circumference of the sleeve.

Davis discloses:
a bearing compartment (14) of a gas turbine engine that includes a sealing interface between a stator formed of radially stacked components (16,46) and a rotor (20), wherein the stacked component (46) that directly opposes the rotor includes a non-uniform wall thickness to ensure that the seal surface (66) of the stator and the seal surface (58) of the rotor (20) are concentric with respect to the centerline (72) of the rotor (10) / engine; the non-uniform wall thickness corrects manufacturing tolerance accumulation in order to ensure effective sealing between the stator and the rotor (see col.6:ln.59 through col.5:ll.1-11). 

Blais further discloses that the identified “sleeve” / seal runner 30 is the radially outer one of various stacked rotor elements (see Figure 2) and that its radially outer surface (32) forms a sealing face with a radially inner surface (23) of the identified “seal” / seal segments 22, which is stationary. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Blais to include forming the thickness / radial dimension of the “sleeve” / seal runner 30 to be variable around a circumference thereof, as disclosed by Davis, for the purpose of accounting for excessive and/or unequal manufacturing tolerance accumulation around the circumference thereof in order to achieve circularity of the sealing surface 32 relative to the centerline 15 of the shaft 13 / engine (i.e., aligning the center of the sealing surface 32 with the centerline 15) to ensure effective sealing with the identified “seal” / seal segments 22. 

In reference to claim 2 
Blais in view of Davis addresses:
The gas turbine engine as recited in claim 1, wherein:
the sleeve (Blais - 30) includes a radially outer surface (32 - Blais Figure 4) concentric (note: the proposed rejection results in Blais surface 32 being circular relative to Blais axis 15) with the shaft (Blais - 13).

In reference to claim 3 
Blais in view of Davis addresses:
The gas turbine engine as recited in claim 2, wherein the sleeve (Blais - 30) includes a radially inner surface (see annotated Blais Figure 2 below) having a center spaced-apart from a center of the radially outer surface (Blais - 32) of the sleeve (note: the proposed rejection results in Blais surface 32 being circular relative to Blais axis 15 in order to account for excessive and/or unequal manufacturing tolerance accumulation which, in combination with the variable thickness / radial-dimension, would necessarily result in “center of the radially inner surface [of the sleeve]” being offset from the “center of the radially outer surface [of the sleeve]”).

    PNG
    media_image5.png
    235
    346
    media_image5.png
    Greyscale


In reference to claim 4 
Blais in view of Davis addresses:
The gas turbine engine as recited in claim 3, wherein a center of the shaft (Blais - 13) is spaced-apart from the center of the radially inner surface of the sleeve (Blais - 30)(note: the proposed rejection results in Blais surface 32 being circular relative to Blais axis 15 in order to account for excessive and/or unequal manufacturing tolerance accumulation which, in combination with the variable thickness / radial-dimension, would necessarily result in “the center of the radially inner surface [of the sleeve]” being offset from the “the center of the shaft”).

In reference to claim 5
Blais in view of Davis addresses:
The gas turbine engine as recited in claim 2, further comprising:
a bearing nut (29 - Blais Figure 2) mounted directly to the shaft (Blais - 13) and configured to rotate with the shaft during operation of the gas turbine engine,
wherein the sleeve (Blais - 30) is mounted (see Blais col.6:ll.62-65) to the bearing nut, and
wherein a minimum radial dimension (i.e., a dimension corresponding to a radially inner surface) of the sleeve is circumferentially aligned with a location of the bearing nut corresponding to a maximum deviation (i.e., radial spacing) between the bearing nut and a reference axis (i.e., a central axis of Blais nut 29, which is deviated / radially-spaced from Blais nut 29 due it being a ring)(note: Blais seal runner 30 and Blais nut 29 are both annular and, thus, the identified “locations” thereof are circumferentially aligned).

In reference to claim 6 
Blais in view of Davis addresses:
The gas turbine engine as recited in claim 2, wherein the sleeve (Blais - 30) is arranged such that the radially outer surface (Blais - 32) of the sleeve is concentric (see rejection of claim 1) with a radially inner surface (Blais - 23) of the seal (Blais - 22).

In reference to claim 7 
Blais in view of Davis addresses:
The gas turbine engine as recited in claim 5, wherein a radially inner surface (see annotated Blais Figure 2 below)(note: the identified “radially inner surface” is at a relatively radially inner location of Blais seal runner 30) of the sleeve (Blais - 30) directly contacts a radially outer surface (see annotated Blais Figure 2 below)(note: the identified “radially outer surface” is at a relatively radially outer location of Blais nut 29) of the bearing nut (Blais - 29).

    PNG
    media_image1.png
    297
    447
    media_image1.png
    Greyscale




In reference to claim 8 
Blais in view of Davis addresses:
The gas turbine as recited in claim 7, wherein:
the bearing nut (Blais - 29) includes a notch (see annotated Blais Figure 2 below) adjacent an aft surface (see annotated Blais Figure 2 below) thereof, and
the sleeve (Blais - 30) is arranged in the notch such that the radially inner surface (see annotated Blais Figure 2 above in the rejection of claim 7) of the sleeve directly contacts the radially outer surface (see annotated Blais Figure 2 above in the rejection of claim 7) of the bearing nut.

    PNG
    media_image2.png
    295
    565
    media_image2.png
    Greyscale


In reference to claim 11
Blais in view of Davis addresses:
The gas turbine engine as recited in claim 1, wherein:
the shaft (Blais - 13) is one of an inner shaft and an outer shaft (11 and 13 - Blais Figure 1) of the gas turbine engine, and
the shaft is rotatably supported by a bearing (see annotated Blais Figure 2 below) contained within the bearing compartment.

    PNG
    media_image3.png
    307
    305
    media_image3.png
    Greyscale


In reference to claim 12
Blais in view of Davis, as combined in the rejection of claim 1, addresses:
A method, comprising:
mounting a sleeve (Blais - 30)(note: see Blais col.4:ll.3-17 indicating that the seal runner 30 can be formed as a single-piece) having a variable radial dimension (due to the modification over Davis) relative to a shaft (Blais - 13) of a gas turbine engine such that the sleeve is configured to rotate with rotation of the shaft and such that a seal (Blais - 22) cooperates with the sleeve to establish a fluid boundary of a bearing compartment (i.e., the region depicted in Blais Figure 2) of the gas turbine engine.

In reference to claim 13
Blais in view of Davis addresses:
The method as recited in claim 12, wherein the mounting includes mounting (see Blais col.6:ll.62-65) the sleeve (Blais - 30) to the shaft (Blais - 13) via a bearing nut (29 - Blais Figure 2).

In reference to claim 14
Blais in view of Davis addresses:
The method as recited in claim 13, further comprising:
determining a first circumferential location of the shaft (Blais - 13) corresponding to a maximum deviation (i.e., a radial spacing) between the bearing nut (Blais - 29) and a reference axis (i.e., a central axis of Blais nut 29, which is deviated / radially-spaced from Blais nut 29 due to it being a ring); and
wherein the mounting includes aligning the sleeve (Blais - 30) relative to the bearing nut such that a second circumferential location corresponding to a minimum radial dimension (i.e., a dimension corresponding to a radially inner surface) of the sleeve is circumferentially aligned with the first circumferential location (note: Blais seal runner 30 and Blais nut 29 are both annular and axially-overlapping and, thus, have locations that are circumferentially aligned).

In reference to claim 15
Blais in view of Davis discloses:
The method as recited in claim 12, wherein the mounting includes arranging the sleeve (Blais - 30) such that a center of a radially outer surface (Blais - 32) of the sleeve is concentric (see rejection of claim 1)(note: “a center of a radially outer surface of the sleeve is concentric with a radially inner surface” is considered to mean that the “radially outer surface” and “radially inner surface” have centers that are aligned) with a radially inner surface (Blais - 23) of the seal (Blais - 22).

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blais in view of Davis and Amador.

In reference to claims 9 and 16
Blais in view of Davis addresses:
The gas turbine engine as recited in claim 1. (claim 9)
The method as recited in claim 12, wherein: the shaft (13) is one of an inner shaft (11) and an outer shaft (13) of the gas turbine engine, and the shaft is rotatably supported by a bearing (see annotated Blais Figure 2 above in the rejection of claim 11) contained within the bearing compartment. (claim 16)

Blais in view of Davis does not address:
the seal is a brush seal. 

Amador discloses:
a seal (94) for a bearing compartment of a gas turbine engine, wherein the seal can be a segmented carbon seal or a brush seal.

Blais further discloses (see col.3:ll.31-32) that the seal (22) is a segmented carbon seal.

According to MPEP 2143(B), it is obvious to perform simple substitution of one known element for another to obtain predictable results. 
In this case, both Blais and Amador teach a seal that achieves sealing between relatively rotational elements in a bearing compartment region of a gas turbine engine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the brush seal of Amador for the segmented carbon seal of Blais in view of Davis. The substitution would predictably result in sealing.

In reference to claim 10
Blais in view of Davis and Amador addresses:
The gas turbine engine as recited in claim 9, wherein:
the sleeve (Blais - 30) includes a tab (see annotated Blais Figure 2 below) projecting radially outward of a radially outer surface (see annotated Blais Figure 2 below) of the sleeve, and
the seal (Blais - 22, as modified by Amador) is aft of the tab.

    PNG
    media_image4.png
    235
    346
    media_image4.png
    Greyscale


Citations of Pertinent Prior Art
Miyazaki (US 4,035,044) discloses a bearing arrangement comprising concentric rings with varying radial thicknesses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745